Citation Nr: 0412906	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  02-15 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1966 to January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In correspondence 
received by the RO in October 2002 the veteran withdrew his 
request for a personal hearing.  In October 2003, the Board 
granted a motion to advance the veteran's case on the docket 
and remanded the issues on appeal to the RO for additional 
development.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107(West 2002)) became law.  
Regulations implementing the VCAA have now been published. 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  A review of 
the record shows the veteran was notified of the VCAA as it 
applied to his claims, prior to adjudication, by 
correspondence dated in April 2001.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  In this case, 
records show that a November 2003 VA examiner, apparently a 
doctor of psychology, found the veteran's service-connected 
PTSD would not preclude substantially gainful employment.  
The Board notes, however, that the recent evidence of record 
also includes opinions by VA physicians dated in May 2001 and 
May 2002 providing global assessment for functioning (GAF) 
scores due to PTSD indicative of an inability to hold a job.  
In light of the inconsistency of these opinions, the Board 
finds additional development is required prior to appellate 
review.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  

2.  The veteran should be scheduled for 
an examination, by a psychiatrist, for an 
opinion as to the severity of his 
service-connected psychiatric disability.  
To the extent possible, the examiner 
should indicate the veteran's current 
level of disability based only on his 
service-connected PTSD and offer an 
opinion as to whether impairment due to 
PTSD is so severe as to preclude 
substantially gainful employment.  A 
specific determination should be made as 
to the veteran's competency to handle 
funds for VA purposes.  The claims folder 
must be available to, and reviewed by, 
the examiner.  Additional tests or 
studies should be performed as necessary 
for an adequate opinion.  The examiner 
must reconcile any opinions given with 
the other evidence of record, including 
the May 2001, May 2002, and November 2003 
opinions, and provide a complete 
rationale.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  The RO must consider all 
applicable laws and regulations.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

